Citation Nr: 1614025	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-07 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for headaches, to include as the residuals of a traumatic brain injury (TBI). 
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and a mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

 The Veteran



ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1989 to April 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2009 and September 2009 rating decisions of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before a Decision Review Officer (DRO) in May 2010 and at a Board Central Office hearing in December 2014; copies of both transcripts are of record.

In March 2015, the Board remanded the issues of entitlement to service connection for residuals of a traumatic brain injury, and an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and a mood disorder.  These issues have been returned for further appellate review.

This claim was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  A review of the Veteran's VBMS file reveals VA treatment records dated July 2006 to August 2014, a waiver of RO consideration, and a December 2014 negative response for records from Wright Patterson for the year 1989.  The Veteran's Virtual VA claims file contains records that are either duplicative or irrelevant to the issue on appeal.






FINDINGS OF FACT

1.  The Veteran's current headaches, to include as the residuals of a TBI, are not shown to be causally or etiologically related to any injury, illness, or incident during service.

2.  The Veteran does not have a current diagnosis of PTSD.

3.  No post-service psychiatric disorder, however diagnosed, is shown to be causally or etiologically related to any injury, illness, or incident during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches, to include as the residuals of a TBI have not been met.  38 U.S.C.A. 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for a psychiatric disorder other than PTSD  are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, the notice requirements were accomplished by a letter sent in April 2008, prior to the initial rating decision.  The letter also included notice for a claim based on secondary service connection and notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records, personnel records, and post-service VA and private treatment records have been associated with the claims file.

The Veteran was afforded VA examinations in September 2008, two examinations in July 2009, February 2013, and two examinations in July 2015.  The Board finds that the July 2015 VA examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The RO obtained the July 2015 VA opinion pursuant to the March 2015 Board remand.  The Board is thus satisfied that there has been substantial compliance with the March 2015 remand directives.  Stegall v. West, 11 Vet. App. 269 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

Headaches

Background

A September 1990 emergency room treatment record shows that the Veteran was treated for rolling his truck and had no memory of the event.  The Veteran was treated for a scalp wound and a superficial anterior forearm laceration.  The Veteran was diagnosed with status post motor vehicle concussion, mild lacerations and contusions, and a head laceration.

Private treatment records dated September 1990 to November 1990 show that the Veteran was treated after being involved in the MVA.  The Veteran suffered a puncture wound to the head, multiple abrasions and lacerations to both arms, and hand abrasions.  The Veteran's head wound and right forearm wound were also cleaned.

A February 1991 Medical Board Report shows that the Veteran was involved in a truck accident on September 18, 1990, driving from a United States Marine Corps (USMC) training course.  The report shows that the Veteran sustained numerous injuries including a concussion.

A November 1995 private computed tomography (CT) taken after a fall, was normal.

Private treatment records dated February 2004 to September 2006 show that the Veteran was seen for a possible subgaleal abscess, chronic headaches, and migraines with nausea and photophobia.  The Veteran had a scalp hematoma removal in February 2004.  The Veteran also reported concentration problems, memory problems, and an intermittent history of recurrent headaches prior the February 2004 hematoma removal.  The Veteran was also noted as having a history of excessive Vitamin A consumption and toxicity.  A November 2004 private treatment record shows that the Veteran reported constant headaches since the hematoma removal in February 2004.

The Veteran was afforded a VA examination for headaches in September 2008.  The Veteran reported that his headaches started in February 2004.  Upon review of the Veteran's c-file, the examiner noted that the Veteran had a subgaleal hematoma in March 2004 after he reported experiencing a weeklong headache, but the etiology was not clear.  The Veteran reported that the last time he was headache-free was one week prior to the March 2004 operation.  Regarding the Veteran's September 1990 MVA, the examiner noted that the records indicated no loss of consciousness during the MVA.  The Veteran reported sleeping an average of three hours per night because his pain keeps him up.  The Veteran reported taking Naproxen and Imitrex for his pain.  The Veteran also reported that his memory had deteriorated.  The examiner diagnosed the Veteran was a chronic daily headache, etiology unclear.  The examiner noted that "numerous previous neurological examiners have not been able to state a definitive cause."  The examiner opined that the Veteran's headaches are likely exacerbated by his insomnia, possible affective disorder, and chronic facial pain.  As to whether the Veteran's headaches are a result of the September 1990 MVA, the examiner stated that "it would be mere speculation for me to state residuals of concussion."  The examiner opined that the time difference between the reported onset of the Veteran's headaches (2004), and the MVA (1990), "makes posttraumatic headaches unlikely."  Regarding the Veteran's subgaleal hematoma, the examiner noted that "a scalp hematoma would not be expected to cause residual neurological deficits of central origin.  It is possible, however, that the surgery for the subgaleal hematoma caused local facial sensory disturbance." 

The Veteran was afforded a VA traumatic brain injury (TBI) examination in July 2009.  The examiner noted that the Veteran had a TBI with objective evidence of headaches difficulty finding words, partial loss of sense of taste and smell and intermittent bilateral tinnitus.  However the July 2009 examination lacks an opinion regarding a potential nexus between the Veteran's current TBI and service.  In addition, at the December 2014 Board hearing, the Veteran asserted that his neurologist, "Dr. B.," told him that his headaches could "definitely be linked to a severe head trauma."  The Veteran also stated that Dr. B. had indicated that the 1990 car accident was the Veteran's only source of severe head trauma.

The Veteran was afforded a second VA TBI examination in July 2015.  The Veteran was evaluated for headaches, including migraine headaches, and residuals of a TBI.  The Veteran reported chronic daily headaches, with occasional severe headaches that cause him to "zone out" one or two times per month.  The Veteran reported symptoms such as throbbing, sensitivity to light, and irritability.  The Veteran stated that he takes ibuprofen and prescription hydrocodone for his headaches.  In addition, the Veteran reported that he sometimes goes to the hospital for treatment of his severe headaches, which he has been told are associated with high blood pressure.  The examiner noted very prostrating and prolonged attacks of migraine or non-migraine pain that are productive of severe economic inadaptability.  Regarding the Veteran's TBI, the examiner noted the Veteran's diagnosis in 1990 resulting from a MVA.  The examiner reviewed the Veteran's c-file as well as May 2011 neuropsychological test results, and April 2010 and May 2012 MRIs.  Upon physical evaluation, the examiner noted no complaints of impairment of memory, attention, concentration, or executive functions.  The Veteran was noted as always being oriented to person, time, place, and situation.  The Veteran's judgment, motor activity, visual spatial orientation, and consciousness, were noted as normal.  The Veteran's social interaction was noted as routinely appropriate.  The examiner noted no subjective symptoms and no neurobehavioral effects.  The examiner also noted that the Veteran was able to communicate by spoken and written language and comprehend spoken and written language.  The examiner stated that the Veteran did not have any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI, and that no residual conditions attributable to a TBI impacted the Veteran's ability to work.

Analysis

As noted above, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Board finds that the Veteran has a current disability of chronic headaches.  See September 2008 and July 2015 VA examinations.  As such, the first element required for service connection has been established.

Turning to the second element required for service connection, there is competent and credible evidence of record regarding the Veteran's in-service TBI event.  Specifically, the September 1990 emergency room treatment record shows that the Veteran was treated for a scalp wound after rolling his truck, and was diagnosed with a concussion and a head laceration.  Further, the February 1991 Medical Board Report shows that the Veteran was involved in a truck accident on September 18, 1990, in which he suffered a concussion.  On this record, the Board concludes that the second element has also been satisfied.

Turning to the third element of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the most probative evidence of record does not support a causal nexus between the Veteran's current disability, and in-service TBI event.  In making this determination, the Board acknowledges that there are conflicting medical opinions of record regarding whether the Veteran's headaches are causally related to the MVA.

In support of the Veteran's claim, the July 2009 VA TBI examination noted that the Veteran had a TBI with objective evidence of headaches, difficulty finding words, partial loss of sense of taste and smell and intermittent bilateral tinnitus.  The Board finds that although the July 2009 examiner provided a thorough examination of the Veteran regarding residuals of a TBI, the examiner did not provide a rationale as to the etiology of the Veteran's symptoms.  Thus, the July 2009 treatment record is inadequate to this extent.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).

Against the Veteran's claim is the July 2015 VA examination.  In that examination, the examiner stated opined that the Veteran did not have any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI.  The Board notes that the July 2015 examiner opined that the condition claimed was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The Board acknowledges that the VA examiner's opinion that "was at least as likely as not incurred in or caused by the claimed in-service injury" appears inconsistent with the examiner's rationale.  The Board observes that the sentence by itself appears to suggest that the Veteran has residuals which are related to the Veteran's September 1990 TBI.  However, the Board has determined that after reviewing the four corners of the July 2015 VA examination as a whole, it is clear that the Veteran does not have residuals of a TBI.  In his rationale, the examiner stated that "there is no relationship between the Veteran's history of mTBI in 1990 and the findings in 2004, nor any of the symptoms which he currently is claiming are related to the TBI." (emphasis added).  To support his opinion, the examiner observed that the Veteran did not suffer a loss of consciousness after the MVA, and that the Medical Board Records indicate "that [the Veteran] had complete resolution of his symptoms with no residuals."  In addition, the examiner noted that the Veteran reported no residuals during a 1996 physical examination.  The examiner stated that although the Veteran reported that he underwent surgery for an aneurysm in 2004, the record "indicate[s] that he had subgaleal hematoma which required surgical evacuation."  The examiner stated that a subgaleal hematoma is extrinsic to the brain and involves the scalp, and that medical literature does not support any relationship between an mTBI in the distant past and a subgaleal hematoma as a late sequelae.  The examiner added that "such a hematoma is also not associated with any neurological findings, such as altered gait, altered speech, cognitive abnormalities or residual headache."  The July 2015 examination is also consistent with the September 2008 examiner's opinion that "a scalp hematoma would not be expected to cause residual neurological deficits of central origin," and that the time difference between the reported onset of the Veteran's headaches (2004), and the MVA (1990), "makes posttraumatic headaches unlikely."

In contrast to the July 2009 medical opinion, the Board finds that the July 2015 VA examination is probative because the examiner provided an in-depth discussion of the Veteran's medical history and analysis of all relevant available records.  The examiner also supported his conclusions with a fully-explained rationale. 

In addition, the Board has considered the Veteran's arguments.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, determining the etiology of medical symptoms, such as headaches, falls outside the realm of common knowledge of a lay person.  Thus, while the Veteran can competently report headaches, any opinion regarding the nature and etiology of the Veteran's headaches requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).

Accordingly, in considering the evidence of record, the Board finds that the probative evidence does not support the finding of a causal a nexus between the Veteran's headaches and in-service TBI event.   A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Therefore, the claim for service connection must be denied.

Acquired Psychiatric Disorder

Background

The Veteran's service treatment records are absent of any complaints, treatment or diagnosis of PTSD or any other psychiatric disorder.  In an April 1989 report of medical history, the Veteran denied depression.  As noted above, private treatment records and a Medical Board Report reveal that the Veteran suffered a head wound and concussion during a September 1990 MVA.  The Veteran also denied depression in his May 1996 United States Marine Corps Reserve enlistment report of medical history.

A post-service May 2004 private psychological report showed that results of a personality assessment failed to reveal any significant Axis I type disorder.  The examiner concluded that there may well be some underlying personality disorder present in this case including symptoms of obsessive compulsive personality disorder.  The examiner also concluded that there did not appear to be any significant component of depression or anxiety present at the time of the examination.  A June 2004 private treatment record shows that the Veteran reported symptoms of stress, anxiety, and depression in June 2004.  

VA treatment records dating from 2006 to 2009 show that the Veteran received treatment for depression.  Specifically, a July 2006 depression screen revealed "abnormal" results.  In January 2009, a depression screen revealed a score of 3, "which is a positive screen for depression."  A January 2009 PTSD screen was negative.

The Veteran was afforded a VA neurology examination in July 2009, for cognitive and psychiatric residuals of TBI.  The examiner diagnosed the Veteran with a cognitive disorder secondary to TBI.  The symptoms were noted as anxiety, depression, memory loss, and other neurocognitive deficits.  The Veteran reported that he ran a real estate business from 2000 to 2004, which is now run by his wife because of his inability to function secondary to multiple neurocognitive problems and psychiatric issues.  The examiner opined that it is at least as likely as not that the Veteran's current symptoms are related to his TBI.  The examiner did not provide a rationale for his opinion.

VA treatment records reveal that in January 2010, the Veteran was prescribed Zoloft to treat depression.  An April 2010 treatment record provided an Axis I diagnosis of a "mood disorder (depression) related to chronic pain, r/o depression not otherwise specified, r/o PTSD."  In June 2010, a depression screen revealed a score of 2, "which is a negative screen for depression."  An August 2010 mental health status exam diagnosed the Veteran with depression, and a September 2010 follow-up with a clinical psychologist revealed a diagnosis of depression.

In February 2013, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's c-file and conducted an in-person interview with the Veteran.  The Veteran denied any current symptoms of depression.  The examiner performed a PTSD screen which revealed that the Veteran is not experiencing PTSD according to the guidelines established for PTSD.  The examiner opined that the Veteran had no diagnosis of a mental disorder.  In his rationale, the examiner explained that the Veteran did not endorse experiencing any PTSD symptoms on a consistent basis.

In July 2015, the Veteran was afforded another VA examination.  The examiner reviewed the Veteran's c-file and conducted an in-person interview with the Veteran.  The Veteran reported that he is not currently receiving treatment for psychiatric problems nor is he prescribed any psychiatric medications.  The examiner performed a PTSD screen which revealed that the Veteran is not experiencing PTSD, or any other psychological diagnosis, according to the diagnostic criteria established in the DSM-V.  The examiner opined that the Veteran's previously diagnosed mood disorder, depression, and cognitive disorder, were not related to the Veteran's in-service September 1990 MVA.  In his rationale, the examiner stated that the Veteran's April 1991 Medical Evaluation Board Report indicated that the Veteran had been hospitalized overnight and that there were not sequelae from the September 1990 MVA injury.  Additionally, the report indicated that the Veteran's "closed head trauma apparently resolved without any difficulty."  Finally, the examiner noted that a May 1996 medical history report provided by the Veteran "denied any dizziness, fainting or frequent or severe headaches and stated he was in "excellent health.""

Analysis

Service connection for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred." 38 C.F.R. § 3.304(f).

In this case, first and foremost, there is no competent evidence of a current diagnosis for PTSD.  This is evidenced by PTSD screens in January 2009, March 2013, and July 2015 which were negative for a diagnosis of PTSD in accordance with DSM-IV criteria.

Regarding the Veteran's other psychiatric disorders, the Board finds that the Veteran has been diagnosed with depression and a mood disorder during the appeal period.  Therefore, the Board must consider whether there is a nexus, or link, between the Veteran's psychiatric disorder, and service.  The Board finds that the most probative evidence of record does not support a causal nexus between the Veteran's psychiatric disorder, and service.  In so finding, the Board acknowledges that there are conflicting medical opinions of record regarding whether the Veteran's psychiatric disorder is causally related to the MVA.

In support of the Veteran's claim, the July 2009 VA examination found the Veteran's anxiety, depression, memory loss, and other neurocognitive deficits, to be causally related to the Veteran's September 1990 MVA and TBI.  The Board finds that although the July 2009 examiner provided a thorough examination of the Veteran's mental health, the examiner did not provide a rationale as to the etiology of the Veteran's symptoms.  Thus, the July 2009 treatment record is inadequate to this extent.  See Nieves-Rodriguez, supra.

Alternatively, VA examinations in February 2013 and July 2015 revealed that the Veteran did not have a current diagnosis for any psychiatric disorders.  In the July 2015 addendum opinion, the examiner explicitly opined that the Veteran's previously diagnosed psychiatric disorder was not related to the Veteran's in-service September 1990 MVA.  In addition, the examiner provided a rationale for his opinion.  In his rationale, the examiner stated that the Veteran's April 1991 Medical Evaluation Board Report indicated that the Veteran's TBI resolved without any difficulty.  In addition, the examiner noted that in a May 1996 medical history report provided by the Veteran, he stated that he was in "excellent health."  Finally, the examiner stated that Veteran is not experiencing PTSD, or any other psychological diagnosis, according to the diagnostic criteria established in the DSM-V.

In contrast to the July 2009 opinion, the Board finds that the February 2013 examination and July 2015 VA addendum opinion are probative because the examiner provided an in-depth discussion of the Veteran's medical history, an analysis of all relevant available records, and supported his conclusions with a fully-explained rationale. 

In addition, the Board has considered the Veteran's statements that his psychiatric disorder prevents him from driving long distances and operating his real estate business.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno, supra.  However, as noted above, determining the etiology of medical symptoms, such as anxiety, depression, and mood disorders, falls outside the realm of common knowledge of a lay person.  Thus, while the Veteran can competently report on his neurological symptoms, any opinion regarding the nature and etiology of the Veteran's psychiatric disorder requires medical expertise that the Veteran has not demonstrated.  See Jandreau, supra. 

Accordingly, in considering the evidence of record, the Board finds that the probative evidence does not support the finding of a causal a nexus between the Veteran's psychiatric disorder and service.   As noted above, a determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  See Watson, supra.  Therefore, the claim for service connection must be denied.

ORDER

Entitlement to service connection for residuals of a TBI is denied. 

Entitlement to service connection for an acquired psychiatric disorder is denied.




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


